                               UNITED STATES DISTRICT COURT                                 #239(2/4 hrg off)
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 13-8885 PSG (ASx)                                        Date   January 25, 2019
 Title          Michael Nuttall v. Bobby Gene Juarez et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court AWARDS Plaintiff $994.44 in attorneys’ fees
                                      and costs

       Before the Court is Plaintiff Michael Nuttall’s (“Plaintiff”) motion for attorneys’ fees and
costs. See Dkt. # 240 (“Mot.”). Defendant Clive Farrington (“Defendant”) opposes the motion,
see Dkt. # 245 (“Opp.”), and Plaintiff replied, see Dkt. # 246 (“Reply”). The Court finds the
matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
Having considered the moving papers, the Court AWARDS Plaintiff $994.44 in attorneys’ fees
and costs.

I.       Background

       On December 18, 2014, this Court entered a Stipulated Permanent Injunction
(“Injunction”) concerning the use of the WHEN IN ROME mark by the parties. Dkt. # 184.
After two unsuccessful attempts, on September 11, 2018, the Court finally granted Plaintiff’s
motion for an order to show cause (“OSC”) why Defendant should not be held in contempt and
sanctioned. See Dkt. # 222. After issuance of the OSC, Plaintiff deposed Defendant and Rob
Juarez, who was also party to Plaintiff’s original suit. In the end, Plaintiff amassed 232
supposed violations of the Injunction by Defendant. See Dkts. # 220, 226.

        Having considered the moving papers, the evidence, and oral arguments made at the
hearing, the Court entered an order granting in part and denying in part Plaintiff’s motion for
finding of contempt and sanctions. See November 26, 2018 Order, Dkt. # 237 (“Nov. 26
Order”). The Court found that Plaintiff had failed to establish that Defendant was responsible,
either on a principal-agent theory or an aiding and abetting one, for allegedly noncompliant
materials prepared by Juarez. See id. at 3–5. It also found that Plaintiff had failed to present any
evidence that Defendant had control over the allegedly noncompliant materials generated by


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 13-8885 PSG (ASx)                                 Date   January 25, 2019
 Title          Michael Nuttall v. Bobby Gene Juarez et al.

third parties. See id. at 6. However, determining that Defendant had personally violated the
Injunction on five occasions, the Court ordered him to pay a coercive fine of $100 for each
violation, totaling $500, to the Court. Id. at 8. The amount of sanctions was based on (1) the
fact that Plaintiff failed to produce any evidence that he had been harmed or suffered losses from
Defendant’s violations and (2) the record that showed Defendant had made good faith efforts to
abide by the Injunction by proactively requesting that non-compliant materials be corrected. See
id.

      Plaintiff now seeks $43,131.25 in attorneys’ fees and $6,590.50 in costs incurred from
prosecuting the contempt proceedings. See generally Mot.

II.      Legal Standard

       An award of attorneys’ fees for the purpose of compensating the moving party for the cost
of prosecuting a contempt case is within the discretion of the trial court. See Inst. of Cetacean
Research v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 958 (9th Cir. 2014) (“[T]he cost of
bringing the violation to the attention of the court is part of the damages suffered by the
prevailing party and those costs would reduce any benefits gained by the prevailing party from
the court’s violated order.”); Perry v. O’Donnell, 759 F.2d 702, 705 (9th Cir. 1985) (“[T]he trial
court should have the discretion to analyze each contempt case individually and decide whether
an award of fees and expenses is appropriate as a remedial measure.”).

III.     Discussion

        Where a plaintiff obtains excellent results from contempt proceedings, he should
normally be fully compensated for his attorneys’ fees and costs in full. In contrast, where a
plaintiff has “achieved only partial or limited success, the product of hours reasonably expended
on the litigation as a whole times a reasonable hourly rate may be an excessive amount.” See
Hensley v. Eckerhart, 461 U.S. 424, 436 (1983) (discussing the standard for calculating
attorneys’ fees in the context of 42 U.S.C. § 1988).

       Here, Plaintiff succeeded in persuading the Court to find Defendant in contempt for only
5 out of 232 alleged violations. This represents a 2% success rate. Further, the fact that the
Court imposed a fine of merely $100 for each of the five violations conveys how the Court
viewed the gravity of Defendant’s violations that Plaintiff was able to prove. Therefore, the
Court declines to reward Plaintiff’s overzealousness with a full award. Instead, the Court finds
that applying Plaintiff’s 2% success rate to the total fees and costs sought is commensurate with


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.    CV 13-8885 PSG (ASx)                                 Date   January 25, 2019
    Title       Michael Nuttall v. Bobby Gene Juarez et al.

the relief Plaintiff obtained.

       Therefore, the Court GRANTS Plaintiff’s motion and AWARDS Plaintiff $994.441 in
attorneys’ fees and costs.

IV.         Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff’s motion and AWARDS
Plaintiff $994.44 in attorneys’ fees and costs. Defendant is ORDERED to pay the amount by
February 15, 2019.


            IT IS SO ORDERED.




1
    ($43,131.25 + $6,590.50) * 2% = $994.44

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 3 of 3
